 In the Matter of E. I. DUPONTDE NEMOUIiS & COMP ANY, ELECTRO-CHEMICALS DEPARTMENTandDISTRICT 50, UNITED MINE WORKERSOF AMERICAIn the Matter of E. I. DUPONT DE NEMOURS & COMPANY, ORGANICCHEMICALS DEPARTMENTandDISTRICT 50, UNITED MINE `YORKERSOF AMERICACases Nos. 15-R-1175 and 15-R-1198 respectively.DecidedSeptember 03, 1944Mr. Peter B. Collins,ofWilmington, Del., for the Company.Mr. John B. Whitson,of Baton Rouge, La., for District 50.Mr. Arvil Inge,of Fort Worth Tex., andMessrs. J. B. Voorhees,J. D. Parker,and E.J. Bourg,of Baton Rouge, La., for the AFL.Mr. Fabio G. Halphen, Jr.,of Baton Rouge, La., for the Association.Mr. Thomas A. Ricci,of counsel to,the Board.DECISIONANDfDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petitions duly filed by District 50, United Mine Workers ofAmerica, herein called District 50, each alleging that a question affect-ing commerce had arisen concerning the representation of employeesof E. I.DuPont de Nemours & Company,Baton Rouge, Louisiana,herein called the Company,the National Labor Relations Board con-solidated the cases and provided for an appropriate hearing upon duenotice before Laurence H. Whitlow,Trial Examiner.Said,hearingwas held at Baton Rouge, Louisiana,on August14, 1944.The Com-pany, District 50, the American Federation of Labor, herein calledthe AFL,and the DuPont Consolidated Employees Association, here-in called the Association, appeared and participated.All partieswere afforded full opportunity to be heard,examine witnesses,and to introduce evidence bearing on the issues.''Although duly served with Notice of Hearing,Electrochemical Division of the DuPontBaton Rouge Plant Employees Union did not appear.58 N. L. R. B., No. 101.514 E. I. DUPONT DE..IVIOURS-&-.COMPANY -515The rulings of the Trial Examiner made at the hearing are free fromprejudicial error and are hereby affirmed.All parties were affordedan opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS OF FACTI.THE BUSINESS OF THECOMPANYThe Company is a Delaware corporation engaged in the manufac-ture of general chemical products at numerous plants throughout theUnited States, one of,which is located at.Baton Rouge; Louisiana.This, proceeding solely concerns the employees of the Baton Rougeplant.This plant is owned by the Ethyl Corporation, and sections ofthe plant are operated by the Company for the manufacture of tetra-ethyl lead.During the past 12 months the Company purchased raw materialsfor use at the Baton Rouge plant having a value in excess of $5,000,000,approximately 80 percent of which was shipped from points outsidethe State of,Louisiana.During the same period approximately 60percent of the total products manufactured at this plant was shippedto points outside the State of Louisiana.The plant's total productionexceeded $10,000,000 in value.The Company admits, and we find, that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THEORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America, isa labor organizationadmitting to membership employees of the Company.The American Federation of Labor is a labor organization admittingto membership employees of the Company.DuPont Consolidated Employees Association is a labor organizationadmitting to membership employees of the Company.III.THE QUESTIONS CONCERNINGREPRESENTATIONThe Company has refused to grant recognition to District 50 as theexclusive representative of certain of its employees until District 50has been certified by the Board in an appropriate unit or units.Statements by Board agents, introduced into evidence at the hearing,indicate that District 50 represents a substantial number of employeesin each of-the units it alleges to be appropriate.22The Field Examiner reported that, in connection with Case No 15-R-1175, involvingthe electrochemicals department,District 50 submitted 175 authorization cards, and thatthe alleged appropriate unit contained the names of 188 employees.The Field Attorney reported that, in connection with Case No 15-R-1198, involvingthe organic chemicals department, District 50 submitted 510 membership cards, that a 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.THE APPROPRIATE UNITThe Company's operations at the Baton Rouge plant are divided intotwo departments, the organic chemicals department, which was cre-ated in 1937 and produces tetraethyl lead, and the electrochemicalsdepartment, . which was created in 1939 and produces sodium.Theearliest bargaining at this plant took 'place in 1938 when the BatonRouge Industries Collective Bargaining Agency, herein called theAgency, was recognized by the Company as the representative of itsmembers among the employees in the organic chemicals department.After the electrochemicals department started functioning in 1939,the Agency extended its membership to employees of the new depart-ment and was recognized by the Company in that year as the repre-sentative of its members,among all the Company's employees in theplant.Periodic meetings were held between representatives of theAgency and the Company's plant manager to discuss wages, hours,and conditions of employment at the plant, the last such conferencesbetween these parties Having taken place in December 1939.In 1941 the Association came into existence and was recognized bythe Company as having replaced the Agency and as the exclusive bar-gaining representative of all the Company's employees at the plant.From 1941 to 1913 members of the Association held meetings withthe Company's plant manager and discussed matters pertaining towages, hours, and conditions of employment affecting employees ofthe entire plant.In 1943 a majority of the employees in the electro-chemicals department formed the Electrochemicals Division of theDuPont Baton Rouge Plant Employees Union, and the Associationapprised the Company that it no longer represented the employeesof that department.From 1943 until June 1944, the newly formedorganization held conferences with the manager of the electrochem-icals department to discuss wages, hours, and conditions of employ-ment concerning that department's employees.During that time theAssociation continued to meet with the plant manager to discuss work-ing conditions of the employees in the organic chemicals department.spot check of every tenth card was made,and that, of 51 signatures checked, 51 were foundon the Company's pay roll,which contained 957 employees in the alleged appropriate unit.The Trial Examiner stated on the recordthat the AFLsubmitted to him 99 membershipcards, and that a spot check on the Company's pay roll indicated that the AFL had asubstantial interest in the unit it claimed to be appropriateThe Trial Examiner further stated on the record that the Association submitted to hima number of petitions containing 104 names,and that a spot check of every tenth name onthe Company's pay roll indicated that all 104 names appeared on this pay roll. E. I. DUPONT DE NEMOURS& COMPANY517We regard as significant the fact that, from 1938 to 1944, the termsof employment and working conditions agreed upon at the variousconferences held by all of the foregoing labor organizations withthe' Company were set forth in minutes or notes of meetings whichwere signed by the Company's representatives and representatives ofthe various.: organizations.At no time, we note, did the' Company - -enter into a formal contract with any of these labor organizations.The Company and the AFL contend that the employees of theorganic chemicals and the electrochemicals departments, togetherform a single appropriate unit.District 50 and the Association con-tend that the history of collective bargaining from 1943 to 1944reveals a pattern of bargaining on a separate department basis andthat the Board consequently should find two units appropriate, onefor each department.However, the Company and its employees havenever executed a written contract for a fixed term covering wages,hours, and other conditions of employment for employees in eitherdepartment.The informal bargaining arrangements described abovedo not, in our opinion, achieve true stability of labor relations 3Wenote, moreover, that, from 1938 until 1943, the Company dealt on thebasis of a single unit with the various labor organizations which madetheir appearance.We are not convinced that the appropriatenessof the bargaining unit or units should be predicated upon the Com-pany's past bargaining arrangements.Both departments are located in the same fenced-in area and areconnected by pipe lines.Their functions are interrelated.Thus, theelectrochemicals department produces sodium which is pumped tothe organic chemicals department for the production of tetraethyllead.A shut-down of one would curtail the operation of the other.The manager of the organic chemicals department is in charge of bothdepartments.There is a common personnel office, one laborer poolfor the entire plant, one pay roll, one timekeeping department, onefire and plant-protection unit, and one maintenance department.Allthe Company's employees have the same job classifications, wages,hours, merit pay system and general conditions of work.There issome transfer of employees between departments.Under the circum-stances; particularly in view of the apparent community of interestof all the Company's employees,'the integrated nature of the Com-pany's operations, and the absence of a compelling history of collectivebargaining, we shall include the employees of both departments in asingle unit.'We find that all production and maintenance employees of theCompany at the Baton Rouge plant, including working leaders,laboratory employees, shipping and receiving employees, but exclud-3SeeMatterof Corn Products Refining Company,52 N L. R B. 1324.1SeeMatter of Godchaux Sugars. Inc.,26 N L R. B '11. 518DECISIONS OF NATIONAL LABOR RELATIONS -BOARDing technical employees, office and clerical employees, foremen; andall other supervisory employees with authority to hire, promote,,dis-charge, discipline, or otherwise. effect changes in the status of em-ployees, or effeetively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.5V.THE DETERMINATION OF REPRESENTATIVESWe. shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of the Direction of Elec-tion herein, subject to the limitations and additions set forth in theDirection.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of the National Labor Rela-tionsBoard Rules and Regulations-Series 3, as amended, it isherebyDIRECTED that, as part of the investigation to ascertain representa-tives for'the purposes of collective bargaining with E. I. DuPont deNemours & Company, Baton Rouge, Louisiana, an election by secretballot shall be conducted as early as possible, but not later than thirty(30) days from the date of this Direction,, under the direction and,supervision of the Regional Director for the Fifteenth Region, actingin this matter as agent for the National Labor Relations Board, andsubject to Article III, Sections 10 and 11, of said Rules and Regula-tions, among the employees in the unit found appropriate in SectionIV, above, who were employed during the pay-roll period immediatelypreceding the date. of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vaca-tion or temporarily laid off, and including employees in the armedforces of the United States who present themselves in person at thepolls, but excluding those employees who have since quit or beendischarged for cause and have not been rehired or reinstated priorto the date of the election, to determine whether they desire to berepresented by District 50, United Mine Workers of America, by theAmerican Federation of Labor, or by the DuPont Consolidated Em-ployees Association, for the purposes of collective bargaining, or bynone of these organizations.'-All parties stipulated to the classifications of employees to be included and excluded